DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14, 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14, 18, the statement “or transformation thereof” is indefinite.  It is not clear what kind of transformation a voltage magnitude reference would have or if the transformation is related to any other value (e.g. capacitor voltage or any other voltage).

The statement “the derivative” lacks antecedent basis.
The statement “the desired reactive power” lacks antecedent basis.
The statement “the transformed capacitor” lacks antecedent basis.
In claims 2, 16, 20, the statements “or a transformation thereof” is indefinite.  It is not clear how   a reference voltage would transformed into something else or if the transformation is related to the reference voltage or to any other value.
In claims 3, 17, the statement “further designed to decoupled” is vague.  It is not clear how a filter is designed to “decoupled”  a reference voltage.  It is not clear how the filter is functioning like a switch.
In claim 6, the statements “rotational speed of the grid” is very confusing.  It is not clear how the grid would have a rotating speed (rpm).

The rest of the dependent claims are rejected due to their dependency on claims 1, 14, 18.
In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 7, 13, 14, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 102882383) in view of Shuai et al (US 2018/0145582).
Jiang discloses, regarding,
Claims 1, 14, 18, a method/system, comprising: a wind turbine, comprising: a tower; a nacelle; a generator disposed on the nacelle; and a rotor extending from the generator and having a plurality of blades (since the invention is related to a wind turbine; see Fig. 1) disposed on a distal end thereof; a power generating unit, comprising: the generator; a machine side converter; a line side converter; a DC link electrically connected to an output of the machine side converter and an input of the grid side converter (see Fig. 1); a plurality of filter inductors and filter capacitors arranged at an output of the generator (see Fig. 3a); and a control system for controlling the power generating unit according to an operation, comprising: obtaining first capacitor voltage signals in a first measurement frame by measuring capacitor voltages of one or more of the filter or a synchronous machine angle (paragraph 0025 & abstract), where the derivative of the synchronous machine rotational speed is indicative of a deviation between a power reference for a desired power output of the power generating unit and a grid power supplied by the power generating unit to the output combined with a damping power; providing a voltage magnitude reference for the desired reactive power to be generated by the line side converter (paragraphs 0009, 0012, 0058, 0068); filtering the first capacitor voltage signals with a compensation filter into filtered capacitor voltage signals, where the compensation filter is designed to 8PATENT App. Ser. No.: National Stage of PCT/DK2019/050390 Vestas Ref. No.: 2018P00175WOUS (MOLIN) Atty. Dkt. No.: VEST/0745USP (121388) reduce a magnitude of an impedance peak and/or shift the impedance peak (paragraphs 0048, 0077, 0081, 0083), where the impedance peak is present in an impedance characteristic of the output of the power generating unit; and determining a first filter compensated voltage reference by combining the voltage magnitude reference, or a transformation thereof, with the first filtered capacitor voltage signals (see Fig. 3a).

Shuai et al is being cited for showing that it is well known in the art to have a power system using a filter with a plurality of capacitors and inductors (see Fig. 1).  It is also disclose that the power system is related to a virtual synchronous machine (see Fig. 2).

Jiang further discloses, regarding,
Claims 2, 16, 20, controlling power output from the power generating unit by[[,]]- [[-]] controlling the generation of reactive power generation from the line side converter (paragraphs 0009, 0012) or a transformation thereof[[,]]- and [[-]] controlling the generation of active power generation from the line side converter (paragraphs 0011, 0038) or a transformation thereof.
the compensation filter

Claim 6, obtaining a network voltag

Claim 13, the power unit is a wind turbine (see Fig. 1).

Shuai et al further discloses, regarding,
Claim 5, determination of the damping power


Claim 7, the compensation filter
It would have been obvious before the effective filing date of the claimed invention to design the method/system as disclosed by Jiang and to modify the invention per the limitations disclosed by Shuai et al for the purpose of the purpose of protecting efficiently the inverter of a power system.

Claims 8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shuai et al as applied to claim 1 above, and further in view of Lei (CN 108879722).
The combined method/system discloses all of the elements above.  However, the combined method/system does not disclose the elements below.
On the other hand, Lei discloses, regarding,
Claim 8, the voltage magnitude reference
Claim 10, the filter compensated voltage reference
Claim 11, the capacitor voltage signals
Clam 12. (Currently Amended) The method of claim 1, further comprisinq transforming the filter compensated voltage reference

It would have been obvious before the effective filing date of the claimed invention to design the combined method/system as disclosed above and to modify the invention per the limitations disclosed Lei for the purpose of reducing the cost of a power system.

Allowable Subject Matter
Claims 4, 9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
March 17, 2022